Citation Nr: 1610753	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  12-02 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in St. Louis, Missouri


THE ISSUE

Whether an overpayment based on education benefits was validly created, and if so, entitlement to waiver of that overpayment.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel
INTRODUCTION

The Veteran had active service from July 1979 to October 1979, March 1980 to September 1980, and February 2002 to September 2002.  He also has additional periods of service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from administrative decisions by the Department of Veterans Affairs (VA) Education Center and Regional Office (RO) in St. Louis, Missouri.

Importantly, the RO originally characterized this claim as whether the Veteran's overpayment debt was validly created.  The Veteran clearly expressed disagreement with the recovery of this overpayment and the issue of entitlement to waiver of the overpayment was adjudicated by the RO in the June 2012 Statement of the Case.  As such, both the validity of the debt and waiver of overpayment will be addressed in the decision below.  

The Veteran and his son testified at a hearing before the undersigned in August 2012.  A transcript of that hearing has been associated with the record.  The Veteran's hearing before the undersigned also included the issue of entitlement to service connection for a right knee disability.  This issue was the subject of a separate decision by the Board, and has not yet been recertified to the Board.

Also on appeal were the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and hypertension, as well as whether there was clear and unmistakable error in an August 2003 rating decision that denied service connection for a right knee condition; these issues are before another VLJ who conducted a hearing on the issues in December 2014.  Those issues were decided in an October 2015 Board decision and will not be addressed here.  

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran has been charged with an overpayment of educational assistance benefits, in the amount of $5259.00.
 
2.  VA bears sole responsibility for the erroneous payment of educational assistance benefits, which was due to administrative error.


CONCLUSION OF LAW

Due to VA's administrative error, the overpayment of educational assistance benefits in the amount of $5259.00 is invalid.  38 U.S.C.A. §§ 5112, 5302 (West 2014); § 3.500 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA generally has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These provisions do not apply in waiver cases, however, because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  See Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302. 

Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his request for a waiver of overpayment.  In short, the Board concludes from that review that the requirements for the fair development of the waiver request have been met in this case.
Factual Background and Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  If the debt were the result solely of administrative error, the effective date of the reduction of benefits would be the date of the last payment based on this error; consequently, there would be no overpayment charged to the veteran for the portion of the overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. §§ 3.500(b), 21.7635(q)(2); see Erickson v. West, 13 Vet. App. 495, 499 (2000).

However, where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier than the date entitlement ceased.  Jordan v. Brown, 10 Vet. App. 171, 174 (1997).  Thus, a finding of administrative error requires not only error on the part of VA, but that the beneficiary be unaware that the payments are erroneous.  38 U.S.C.A. § 5112 (b)(2); 38 C.F.R. § 3.500(b).

After reviewing the available evidence in this case, the Board finds that the overpayment debt was created solely as a result of VA administrative error and it cannot, therefore, be held to have been properly created.

First, the Board notes that there is no dispute as to the essential facts in this case.  The Veteran and his son have the same name.  Prior to his son's enrollment at Kansas State University (KSU) in August 2009, the Veteran submitted an inquiry along with his application for Post-9/11 GI Bill education benefits.  In the application, the Veteran used his own Social Security number (SSN), birthdate, and listed his name with "1st" after it.  In the "remarks" section, he stated "I would like to know if my ed. Benefits are transferrable to my son."

In September 2009, the Veteran's son submitted an application for transfer of entitlement to the Post-9/11 GI Bill education benefits.  His son used his own name (with "II" after his name) and SSN.  He listed his school as KSU and listed the Veteran's information.  

In September 2009, the school certifying official certified the education benefits, and noted that tuition was $975.30 and fees were $417.75.  In November 2009, the Veteran was notified that he qualified for the Post-9/11 GI Bill education benefits at the 50 percent rate based on his creditable active duty service.  VA indicated that it issued a tuition and fees payment to KSU in the amount of $696.53, for the term beginning August 24, 2009.  The RO also indicated that the Veteran would receive $537.00 per month for each full month of training beginning August 24, 2009, to December 18, 2009, and a payment of $270.86 for books and supplies.  

This November 2009 award notice to the Veteran also included a statement indicating that he must notify VA and the school's certifying official if there is any change in his enrollment.  It specifically noted the following circumstances: "courses you don't attend; courses from which you withdrew; or courses you complete but received a grade which will not count towards graduation."  The notice also included, in bold, the following:  "You are responsible for ALL debts resulting from reductions or terminations of your enrollment even if the payment was submitted directly to your school on your behalf."  

In a letter dated in November 2009, the Veteran's son was notified by VA that it could not approve his Post-9/11 GI Bill claim for education benefits because his parent had not been approved for the transferability program.  It does not appear that the Veteran was ever informed of the denial of transferability of his Post-9/11 GI Bill benefits.  

VA paid tuition, fees, housing, and books/supplies from August 24, 2009, to May 14, 2010.  

In June 2011, VA informed KSU that the Veteran's son was the one attending the school and the funds should not have been used towards his son's tuition.  VA indicated that it had released $696.53 for tuition from August 2009 to December 2009 and $1466.58 for tuition from January 2010 to May 2010.  VA requested that the school repay this debt.  

That same month, VA notified the Veteran that he should not have received the Post-9/11 GI Bill education payments as he was not the person attending school.  These payments were made based on his SSN, he is responsible for the debts created ($500.00 in books/supplies and $4759.00 for housing).  

In August 2011, the Debt Management Center (DMC) sent the Veteran three notices of overpayment.  One in the amount of $500.00, one in the amount of $2163.11, and one in the amount of $4759.00.  The Veteran was notified only of the following two amounts:  $500.00 for books/supplies and $4759.00 in housing.  

In February 2012, the Veteran submitted a letter expressing disagreement with the debt regarding the education benefits.  He maintains that this was "administrative error" and was told the same during phone calls to VA.  He contends he is eligible to transfer the Post-9/11 GI Bill education benefits to his son.  

The Veteran called VA in February 2012 to dispute the debt caused by payment of education benefits for his son's schooling.  He contends there are mitigating circumstances because the money (one and a half years of payment) went towards his son's school and he used it in good faith.  He believes that VA's report to the credit bureaus has ruined his credit and ability to purchase a house.  He noted that the education benefits were paid on behalf of the Veteran's son for a year and a half and no one, not even VA, knew that his son was not eligible.  

The Veteran received education funds for a school that he did not attend, and he did not report this to VA until after an overpayment had been created.  The Veteran maintains that all of the correspondence regarding these education benefits was sent to his son, and he did not know he was not eligible to transfer these benefits to his son.  VA paid out in education benefits (including $500.00 in books and $4759.00 in in housing).  As such, an overpayment of $5259.00 was created.

In this case, the Veteran's son was not legally entitled to receive benefits under the Veteran's SSN.  The Veteran did not know that his son was ineligible for these education benefits as he never received notice of the denial of transferability, and the benefits were actually paid to his son's schooling.  The evidence shows that neither the Veteran, nor VA, knew that the education benefit was being erroneously paid.  The Board finds that the Veteran was acting in good faith when he believed that his son was entitled to these Post-9/11 GI Bill education benefits, which was due to sole administrative error by VA.  

The Board finds no reason to doubt the Veteran's credibility.  Based on the information available to the Veteran and somewhat misleading actions by the VA and school certifying officials, the Board cannot find that the Veteran was aware that the payments received were erroneous.  For all of these reasons, the Board finds that the overpayment of educational assistance benefits in the amount of $5259.00, is invalid.


ORDER

The overpayment of educational assistance benefits in the amount of $5259.00 is invalid and the appeal is granted.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


